Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-10 and cancellation of claims 11-20 in the reply filed on 5/3/21 is acknowledged.
This application also contains claims directed to the following patentably distinct species:
Species A:  FIG. 2 embodiment whereby the NIL material is partially reacted before imprinting and fully reacted after imprinting (claims 1-4)
Species B:  FIG. 3 embodiment whereby an overcoat is applied to the NIL material after imprinting (claims 1 and 5-6)
Species C:  FIG. 4 embodiment whereby an inorganic oxide is infused into the NIL material after imprinting (claims 1 and 7)
Species D:  FIG. 5 embodiment whereby a plasticizer is removed from the NIL material after imprinting (claims 1 and 8-10)
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would 
During a telephone conversation with Li Li on 5/28/21 an election was made without traverse to prosecute the invention of Species D, claims 1 and 8-10.  Claims 2-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  claims 9 and 10 recite “The method of claim 7” which appears to be a misstatement of “The method of claim 8”.
Appropriate correction is required.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of copending Application No. 16/252564.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yadav (“Nanoimprinting Techniques for Polymeric Electronic Devices”, Dissertation, Technical University of Munich, 2014) in view of Yang et al (US 2019/0227429, already of record).
For claim 1, Yadav teaches a method, comprising: applying an imprint mask to a nano-imprint lithography (NIL) material layer to create an imprinted NIL material layer 
Yadav does not teach a subsequent process to form a second imprint layer matching a master mold pattern.
However, in a related field of endeavor pertaining to a method of making a nanoimprint template, Yang et al teach a subsequent process to form a second imprint layer matching a master mold pattern ([0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yang et al with those of Yadav by performing a subsequent process to form a second imprint layer matching a master mold pattern in order to protect the shape of the imprinted NIL material layer and to enable easier release of it as a mold to improve nanoimprint quality as suggested by Yang et al ([0052]).
For claims 8-9, Yadav teaches the imprinted NIL material layer has a plasticizer infused within the NIL material of the imprinted NIL material layer (pg 105), and .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yadav (“Nanoimprinting Techniques for Polymeric Electronic Devices”, Dissertation, Technical University of Munich, 2014) in view of Yang et al (US 2019/0227429, already of record) and further in view of Chou et al (US 2004/0137734).
The previous combination teaches the invention as discussed above.  In addition, Yadav teaches the plasticizer is glycerol (see citation above).
The previous combination does not teach the plasticizer is at least one of dibutyl phthalate and sebacic acid.
However, in the same field of endeavor pertaining to processes of using moldable compositions that create patterns with ultra fine features in thin films carried on substrate surfaces, Chou et al teach plasticizers are glycerol or sebacic acid derivatives ([0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.